Citation Nr: 0912741	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  94-36 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left transverse process of the second lumbar 
vertebra, currently rated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied a rating higher than 20 
percent for the Veteran's low back disability.  In July 2003, 
the Veteran testified at a hearing at the RO.

In January 1997 and February 1998, the Board remanded the 
matter for additional evidentiary development. In a January 
1999 decision, the Board denied a rating higher than 20 
percent for residuals of a fracture of the left transverse 
process of the second lumbar vertebral body.

The Veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending before the Court, in December 1999, the 
Veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a December 1999 order, the Court 
granted the motion and vacated the Board's January 1999 
decision.  The Court remanded the matter to the Board for 
action consistent with the December 1999 Joint Motion.

In July 2000 and July 2002, the Board remanded the matter to 
the RO for due process considerations and additional 
evidentiary development.  In a September 2005 decision the 
Board again denied the Veteran's claim.  The Veteran once 
again appealed and in a January 2008 memorandum opinion, the 
Court remanded the claim to the Board.         

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2008 Remand, the Court noted that the 
appellant had argued that the VA examinations of record did 
not appropriately conform to the requirements of 38 C.F.R. 
§ 4.59 in that they did not adequately address the Veteran's 
pain on active and passive motion and weight bearing and non-
weight bearing even though "the Veteran and his wife had 
testified to aggravation of pain based on activity."  The 
Court then found that although the Board did address section 
4.59 in its discussion of whether the Veteran was entitled to 
a higher rating, it did not explicitly discuss whether VA had 
satisfied the section 4.59 examination requirements.  As a 
result, the Court remanded the matter to the Board to 
determine whether the VA examinations complied with the 
section 4.59 requirements.

In examining the record, it does not appear that the VA low 
back examinations measured pain on both active and passive 
range of motion.  Accordingly, in order to attempt to avoid a 
further remand from the Court it is necessary to remand this 
claim to the RO so that a low back examination can be 
performed, which specifically measures and reports the 
Veteran's joint pain on active and passive range of motion, 
along with pain on weight bearing and non-weight bearing.  On 
remand the RO should update the record and should provide the 
Veteran with VCAA notice, which conforms to the ruling in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In regard 
to updating the record the Board notes that the Veteran's 
representative has submitted VA medical records from the 
approximate time frame of 2004 to 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice letter that complies with the 
recent Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

2.  The RO should ask the Veteran to 
identify any additional records of 
treatment or evaluation for low back 
disability from May 2004 to the present, 
which are not already of record, and 
should secure copies of all records 
identified.

3.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the current severity of the 
Veteran's low back disability.  The 
Veteran's claims folder should be 
available for review by the examiner.  Any 
indicated tests should be performed.  In 
particular, the examiner should

A)  Specifically measure the Veteran's 
active and passive lumbar range of motion 
and comment on any associated pain. 
B)  Evaluate the Veteran's low back pain 
on weight-bearing and non weight-bearing.
C)  Comment on whether the Veteran has any 
abnormal mobility on forced motion.
D)  Indicate whether the Veteran has had 
any incapacitating episodes requiring 
bedrest by a physician and if so, indicate 
the frequency and duration of such 
episodes.  
E)  Comment on the severity of the 
Veteran's degenerative disc disease.
F)  Indicate whether the Veteran has any 
functional loss due to pain, weakness, 
fatigue and/or incoordination and if so, 
comment on the degree of such functional 
loss. 

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

